Citation Nr: 1602750	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for anemia, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease (CAD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or CAD.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his former service representative


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In December 2009, the Veteran and his former service representative testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

In September 2010 and September 2015, the Board remanded the claims for further development of the evidence.  

The Board notes that in November 2010, the Veteran revoked power of attorney for Michael G. Smith, an attorney, and that the Veteran is currently unrepresented in  his appeal.

Subsequent to the issuance of the November 2015 supplemental statement of the case, the Veteran submitted additional evidence referable to his claim for service connection for hypertension, to include blood pressure readings and medical treatise articles, without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  However, as such issue is being remand, the AOJ will have an opportunity to consider it in the readjudication of the Veteran's claim.  Furthermore, as such evidence is irrelevant to his claim for service connection for anemia, there is no prejudice to the Veteran in the Board proceeding with a decision on such matter at this time.

In November 2015 correspondence, the Veteran indicated that he had not received notification of the award of service connection for depressive disorder and erectile dysfunction.  The Veteran is advised that such was awarded in a July 2015 Decision Review Officer decision with the latter being included in the rating for his service-connected diabetes mellitus type II.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Anemia is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicides; did not manifest within one year of the Veteran's discharge from service; and is not caused or aggravated by service-connected diabetes mellitus or CAD. 


CONCLUSION OF LAW

The criteria for service connection for anemia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, notices dated in July 2008 and September 2008, sent prior to the initial unfavorable decision in May 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and presumptive basis  as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The notices did not provide the criteria for service connection on a secondary basis.  Furthermore, the AOJ provided additional notice in January 2014 that advised the Veteran of the criteria to substantiate service connection on a secondary basis.  Thereafter, the Veteran submitted additional evidence addressing service connection for anemia on a secondary basis, indicating actual knowledge of the criteria, and the AOJ readjudicated the claim in supplemental statements of the case in July 2015 and November 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Also of record are medical articles obtained from the internet and submitted by the Veteran.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in July 2014 with an additional medical opinion in November 2015 with respect to the issue decided herein.  The Board finds that the examination and opinion are adequate to decide the issue as they are predicated on a review of the claims file, which included the Veteran's statements, his available service treatment records, and post-service treatment records.  Additionally, the opinion considered all of the pertinent evidence of record, to include the statements of the Veteran and relevant medical articles obtained from the internet, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion has been met. 

The further Board finds that there was substantial compliance with the September 2010 and September 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically, in September 2010, the Board remanded the claim in order to provide proper VCAA notice regarding a secondary service connection claim, obtain outstanding treatment records, and afford the Veteran a VA examination so as to determine the nature and etiology of the Veteran's anemia.  Thereafter, updated VA treatment records were obtained and the Veteran was provided with an opportunity to identify and/or submit additional private treatment records.  Also, as indicated previously, a January 2014 VCAA letter provided VCAA notice as to secondary service connection and, finally, a VA examination was provided in July 2014.  In September 2015, the Board remanded the claim to obtain an addendum VA opinion, which was received in November 2015.  Accordingly, the Board finds that there has been substantial compliance with the September 2010 and September 2015 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

The Veteran also offered testimony before a DRO at an RO hearing in August 2009 and the undersigned Veterans Law Judge at a Board hearing in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2009 and December 2009 hearings, the presiding officers noted the issue on appeal.  Also, information was solicited regarding the Veteran's contentions, which included his allegations regarding his in-service herbicide exposure, which he alleged caused his anemia.  Furthermore, such testimony also supported his claims for service connection for diabetes mellitus and CAD, the two disabilities that he has alleged caused or aggravated his anemia.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Subsequent to such hearings, the Board remanded the case twice in order to obtain outstanding treatment records as well as etiological opinions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the presiding officials complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran served as a U.S. Air Force jet engine mechanic with duty in Thailand from October 1968 to August 1969.  He reported travel to Vietnam on a mission and during transfers and work near the defoliated perimeter of his base in Thailand.  In a September 2010 decision, the Board determined that the Veteran was presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam and his service at the Udorn, Thailand, Air Base from October 1968 to August 1969.  The Veteran contended in a July 2008 claim and in a June 2009 notice of disagreement, and during his hearings that all disabilities then on appeal, including anemia, were caused by exposure to herbicides in Southeast Asia.  Following the grant of service connection for diabetes mellitus by the Board in September 2010 and the grant of service connection for coronary artery disease by the RO in August 2011, the Board expanded the nature of the claim to include service connection secondary to these disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as primary anemia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Section 1116(a) of Title 38 provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who has been determined to have been exposed to herbicides.  However, anemia is not among the diseases for which this presumption is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At the outset, the Board notes that, among several diagnostic measurements, one criterion for diagnosing anemia is serum hemoglobin less than 14.0 grams/deciliter (g/dl).  Merck Manual, 921 (19th Ed., 2011).   

Service treatment records are silent for any symptoms, diagnoses, or treatment for anemia.  The Veteran reported, and VA and private clinicians accepted, the Veteran's report of a diagnosis of diabetes mellitus in 1982 or 1983.  VA treatment records show that the Veteran was diagnosed with coronary artery disease and underwent bypass grafts in 2004 and the placement of a pacemaker in 2008. 

VA outpatient treatment records starting in February 2001 contain notations of the earlier diagnosis and treatment for diabetes as well as occasional laboratory measurements of serum hemoglobin.  The measurements showed a decline from 14.5 g/dl in February 2001 to 12.6 g/dl in October 2007 when VA clinicians diagnosed anemia and included the disorder in the list of ongoing medical issues for the entire period of this appeal.  Subsequent measurements were intermittent, but remained between 10.4 and 12.9 g/dl with no observable symptoms attributed to anemia, medical intervention, or prescribed diet or medication.  

In a September 2010 letter, the Veteran's private internal medicine physician addressed the Veteran's coronary artery disease, erectile dysfunction, and hypertension and found them to be a direct result of the long-standing diabetes.  However, he did not address the Veteran's anemia.

In February 2014, the Veteran submitted several medical articles obtained from the internet including "Anemia and Your Heart" published by Everyday Health.Com.  The authors noted that anemia is often "linked" to heart disease because the heart has to work harder to pump more blood and oxygen through the body.  Therefore, anemia may worsen heart disease.  Common causes were listed as iron deficiencies in the blood, an inherited blood condition, kidney disease, and rapid blood loss.   The authors also listed chronic diseases such as diabetes as risk factors.   
 
In June 2014, a VA physician noted a review of the claims file, the diagnosis of anemia in 2007, the absence of any symptoms such as recurring infections, and the limit of treatment to "watchful waiting."  Concurrent serum hemoglobin measurement was 13.1 g/dl.  The physician noted that anemia was not on the list of diseases subject to presumptive service connection for exposure to herbicide.  He further noted that the only mechanism for decreased erythropoietin production in the Veteran's case was mild chronic kidney disease, which did not cause or aggravate his anemia because the anemia arose four years prior to the mild kidney disease.  In this regard, the Board parenthetically notes that the Veteran is not currently service-connected for kidney disease.  The physician did not address whether the Veteran's reported nature and circumstances of herbicide exposure caused anemia in his case or whether the disease was caused or aggravated by service-connected diabetes or CAD.  

In September 2015, the Board remanded the claim to obtain an addendum opinion from the physician regarding whether the anemia was related to service, to include herbicide exposure (apart from merely presumptive service connection), or was caused or aggravated by the Veteran's service-connected diabetes mellitus and/or CAD.

In November 2015, the same VA physician noted that the Veteran's anemia was very mild and cited laboratory measurements of the status of his diabetes to find that the diabetes was insufficient to cause or aggravate anemia.  He further noted that atherosclerotic heart disease does not cause or aggravate anemia "in any fashion."  He noted, "[t]here is totally insufficient medical/technical/
biologic/experimental support to implicate herbicide as nexus for anemia in absence of pathologic condition as lymphoma or leukemia etc..." 

In a November 2015 letter to the Board, the Veteran noted that he did not claim that his anemia was associated with exposure to herbicide but rather that it was secondary to his diabetes.  

The Board finds that service connection for anemia on a direct, presumptive, and secondary basis is not warranted.  As noted above, anemia is not listed as among those diseases for which the presumption of service connection for exposure to herbicide is available.  Regarding direct service connection, the Board notes that the VA physician referred not only to the absence of the disease on this list but also to a wide range of research that did not support any relationship of anemia to herbicide exposure.  Moreover, the Veteran does not claim herbicide exposure as a theory of entitlement to service connection for anemia, and the medical articles that he submitted do not address or list any form of chemical exposure as a possible cause.  The Veteran's initial contention of causation of anemia by herbicide exposure, standing alone, is not competent evidence nor sufficient to warrant further medical consideration.  In this regard, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Similarly, the Veteran has not alleged that primary anemia had its onset during service, or within one year of his discharge, and has not contended a continuity of symptomatology since service.  Therefore, presumptive service connection for primary anemia as a chronic disease is not warranted.

Regarding service connection on a secondary basis, the Board acknowledges that the medical article does list diabetes as a risk factor for anemia.  Furthermore, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim." Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

 In this case, the medical article submitted by the Veteran only provides general information as to the possibility as diabetes as a risk factor for anemia. It is not accompanied by any corresponding clinical evidence specific to the Veteran; and does not suggest a generic relationship between the Veteran's diabetes and anemia with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight. Wallin, supra; Sacks, supra. 

Similarly, the Board accords no probative weight to the article addressing the relationship between anemia and heart disease; however, such article suggests that anemia can aggravate heart disease, but not the reverse, as is required for service connection on a secondary basis.

In contrast, the VA physician in his June 2014 and November 2015 opinions noted that the only relevant factor in this Veteran's case was mild chronic kidney disease, which is not a service-connected disability.  He further noted that the Veteran's diabetes was not of sufficient severity to cause or aggravate anemia and determined that Veteran's atherosclerotic heart disease did not cause or aggravate anemia.  In this regard, the Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.    

Although the Veteran sincerely believes that anemia was caused or aggravated by diabetes and/or CAD, this is a complex medical matter requiring training and experience which the Veteran does not possess.  Specifically, the question of causation and aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of anemia and the impact diabetes and/or heart disease may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of anemia, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's lay statements in this regard are accorded no probative weight.

Therefore, based on the foregoing, the Board finds that anemia is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicides; did not manifest within one year of the Veteran's discharge from service; and is not caused or aggravated by service-connected diabetes mellitus or CAD.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for anemia is denied.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran contended in a July 2008 claim and in a June 2009 notice of disagreement, and during his hearings that all disabilities then on appeal, including hypertension, were caused by exposure to herbicides in Southeast Asia.  However, in letters in November 2015 and December 2015, the Veteran clarified that he contended that his hypertension was caused by diabetes which, in turn, caused arteriosclerosis and increasing blood pressure.  

VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration  (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  The Veteran reported and VA and private clinicians accepted the Veteran's report of a diagnosis of diabetes mellitus in 1982 or 1983.  VA outpatient treatment records show that the Veteran was diagnosed and treated with medication to control hypertension starting in approximately 2001.  

In a September 2010 letter, the Veteran's private internal medicine physician addressed the Veteran's coronary artery disease, erectile dysfunction, and hypertension and found them to be a direct result of the long-standing diabetes.

In February 2014 and again in December 2015, the Veteran submitted numerous medical articles obtained from the internet that addressed an association between  hypertension and diabetes or heart disease.  

Pursuant to the Board's September 2010 remand, the Veteran underwent a VA examination in July 2014 to determine the etiology of his claimed hypertension.  The examiner stated that hypertension was not a disease for which the presumption of service connection was available, and stated that the Veteran's kidney disease, with absent heavy proteinuria and edema, did not cause his hypertension as "his hypertension preceded kidney disease onset by many years."  He then stated "the same rationale [applied] for lack of aggravation of hypertension by [diabetes] as well."  The Board noted that the record indicated that the Veteran's diabetes was diagnosed in 1982, and his hypertension was diagnosed in 2001, which made the examiner's logic incorrect.  Furthermore, while hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease, the National Academy of Science (NAS) Institute of Medicine's (IOM's) Veterans and Agent Orange: Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  

Therefore, the Board remanded the claim to obtain an addendum opinion whether hypertension was related to any event or incident in service, to include herbicide exposure and to consider the NAS IOM's Veterans and Agent Orange:  Update 2010 that concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  The Board requested a rationale beyond the fact that hypertension was not presumptive to herbicide exposure.  The Board also requested that the examiner opine whether hypertension was caused or aggravated by service-connected diabetes mellitus, to include any resulting nephropathy, and/or coronary artery disease.  

In a November 2015 addendum, the VA physician noted a review of the claims file and the NAS Update 2010 study and noted, "...HTN [hypertension] itself- not only is not presumptive...but HTN diagnosed before even mild nephropathy [citing recent laboratory tests of the severity of diabetes] with BP 130/74 same day does not in any way support aggravation of HTN by DM, DM nephropathy, herbicide, or any other activity."  However, the physician did not address the Veteran's lay contentions of arterial plaque causing high blood pressure, the September 2010 opinion of the internal medicine physician, the limited suggestive evidence of a relationship of hypertension to herbicide in the NAS study, or the multiple medical articles submitted by the Veteran on the relationships between hypertension, diabetes, and atherosclerotic heart disease.   

A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to substantial, but not strict, compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   Here, the Board finds that there has not been substantial compliance because not all questions posed by the Board were adequately addressed with sufficient rationale for the Board to decide the matter.  

Finally, in the readjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to include that received since the issuance of the November 2015 supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide access to the electronic claims file to a VA consulting physician other than the physician who provided opinions in June 2014 and November 2015, if possible.  Request that the consulting physician review the file including the September 2010 private physician's letter, the previous VA examinations and opinions, the medical articles  submitted by the Veteran in February and December 2015, and the Board's September 2015 and this remand.  

Request that the consultant provide opinions: 

a.  Whether it is as likely as not (a 50 percent probability or more) that the Veteran's hypertension related to his acknowledged in-service herbicide exposure.  The examiner is advised to consider the NAS IOM's Veterans and Agent Orange:  Update 2010 or Update 2012 that concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  He or she is further advised that a rationale beyond the fact that such diseases are not considered presumptive to herbicide exposure is necessary; for example, why the body of relevant research in the NAS or other studies does or does not support causation in this Veteran's case.

b.  Whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is caused OR aggravated by service-connected diabetes mellitus, to include any resulting nephropathy, and/or coronary artery disease beyond the normal progression of the disease. If the consultant determines that a there has been aggravation as a result of diabetes mellitus or coronary artery disease, the examiner should report the baseline level of severity of the Veteran's current prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

Please note that the Veteran's diabetes was diagnosed in 1982, while his hypertension was diagnosed in 2001.

In offering any opinion, the examiner must consider the full record, to include all lay statements of record regarding the incurrence of the Veteran's claimed disorder and the continuity of symptomatology, and his submitted internet articles, as described above.  The rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claim for service connection on a direct, presumptive and secondary basis based on the entirety of the evidence, to include that received since the issuance of the November 2015 supplemental statement of the case.  If the claim remains denied, issue a supplemental statement of the case with an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


